Citation Nr: 1638609	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 2006 to November 2006 and from June 2010 to February 2011 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from March 2006 to June 2010 and February 2011 to March 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Illinois.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran's current right knee disability had onset during active service in 2010.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she injured her right knee during her period of active service, and specifically during her deployment in Kuwait in December 2010.  According to the Veteran, her current right knee disability is related to this in-service injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

Turning to the service treatment records, the Board notes that at the March 2006 enlistment examination, the clinical evaluation of the Veteran's lower extremities was shown to be normal, and she denied a history of a "trick" or locked knee.  

Subsequent private treatment records reflect that the Veteran underwent an arthroscopic procedure with limited synovectomy in September 2009 for treatment of the chronic anterior medial pain in her right knee.  An October 2009 progress note issued by the Veteran's physician indicates that the Veteran was medically cleared to return to full duty at her employment effective October 25, 2009, and that she did not have any physical restrictions when it came to carrying out her duties.  

The Veteran's military records prior to her 2010-2011  period of active service include an Occupational Health Medical Examination report dated in March 2010, and in this examination, the Veteran denied a history of any extremity problems that could result in the inability to safely perform essential job tasks.  She did note that she underwent surgery on her right knee in September 2009.  The examination report includes that her musculoskeletal system was normal and physical examination was within normal limits.  

In the April 2010 Pre-Deployment Health Assessment form, it was noted that the Veteran would be deployed to Southwest Asia and specifically Kuwait.  The Veteran denied any medical or dental problems, described her general health as excellent, and noted that she was not currently on a profile, on light duty, or undergoing a medical board.  The Veteran further noted that she did not have any questions or concerns about her health.  

In the December 2010 Post-Deployment Health Assessment form, when asked whether she was wounded, injured, assaulted or otherwise hurt during her deployment, the Veteran indicated that she had been injured, and when asked whether she was still having problems related to this event, the Veteran indicated that she was.  When asked whether she had any questions or concerns about her health, the Veteran noted some concerns regarding the swelling in her right knee.  In the comments section, the treatment provider noted that the Veteran would have to follow-up for further treatment and evaluation of right knee pain and swelling.  It was noted that the Veteran underwent a meniscal repair in September 2009.  During a December 2010 treatment visit, the Veteran reported right knee pain of one to two weeks duration.  It was noted that the right knee had been swollen and tender for about one week for no known reason.  The Veteran denied any injury or change in her activities and stated that she could still participate in her elliptical training with no trouble.  The Veteran did not exhibit any pain with walking or running, but did experience pain with direct palpation of the bump on the inside of the right knee.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with having joint pain that was localized in the knee.  

In the April 2011 Post-Deployment Health Re-assessment form following the Veteran's deployment, the Veteran stated that her health had worsened since the period prior to her deployment, and added that she injured her right knee during her deployment.  She further noted that her physical health problems had made it somewhat difficult for her to complete her work or other regular daily activities.  When asked whether she had been wounded, injured, or otherwise physically hurt during her deployment, the Veteran indicated that she had been, and when asked whether she was still having problems related to this injury, she indicated that she was.  In addition to these wounds or injuries, the Veteran also noted that she had muscle aches and swollen, stiff or painful joints as a result of her deployment.  

The Veteran was seen at sick call in April 2011 with complaints of pain in the medial aspect of the knee, as well as symptoms of swelling and bruising.  During this treatment visit, the Veteran stated that she had been walking on the compound while stationed in Kuwait, when she experienced a sudden onset of symptoms in her right knee and collapsed due to the pain.  Although an x-ray of the right knee was negative for any abnormalities, the Veteran complained of symptoms, especially while running and kneeling, and she was thereafter placed on a "3L" profile and instructed not to run or kneel.  An April 2011 Line of Duty (LOD) determination report reflects that the Veteran was walking across the compound during her deployment when her knee gave out.  She reported directly to her clinic for evaluation and was treated with over-the-counter medication and released.  She returned five days later with increasing pain, and underwent an x-ray of the right knee which revealed a diagnosis of patellar avulsion.  In the report, it was noted that she had since been redeployed to her home station and was still experiencing ongoing pain.  

A May 2011 treatment report issued from Great River Orthopedic Specialists reflects the Veteran's complaints of ongoing pain in the right knee since the previous December.  It was noted that the Veteran had undergone x-rays of the right knee, the results of which were unremarkable, and that she had a past medical history of a knee scope and meniscal procedure with a limited synovectomy of her fat pad in 2009.  After evaluating the Veteran, the treatment provider assessed the Veteran with having right knee pain in pes anserinus status post injection and anterior knee pain with certain activities.  The Veteran also underwent an MRI of the right knee in May 2011, the impression of which revealed abnormal intrasubstance signal intensity posterior horn medial meniscus favoring degenerative change and potential meniscal tear.  Subsequent treatment records reflect that the Veteran underwent a right knee arthroscopy, chondroplasty of medial facet of the patella and debridement of the anteromedial fat pad and scar plica in August 2011.  An October 2011 treatment report reflected an assessment of status post right knee scope with chondroplasty of the medial facet of the patella and debridement of anterior medial fat pad, scar plica.  

In a February 2013 letter, the Veteran's former Commander, M.L., wrote that the Veteran enlisted in the 182nd Airlift Wing Civil Engineer Squadron in March 2006 and was deployed to Kuwait for a period of six months beginning in July 2010.  According to M.L., the Veteran had been fully qualified and fit for duty prior to her deployment.  M.L. described the type of uniform and boots the Veteran was required to wear during her deployment, and noted that the only means of transportation while stationed in Iraq was to walk.  According to M.L., the Veteran had no choice but to walk everywhere while wearing the required uniform and boots, and, over time, the physical activity and constant walking while in full uniform "wore" on the Veteran, and she began struggling to perform all the exercises mandated during the physical fitness training.  Upon reporting that her right knee was giving her trouble, the Veteran sought medical treatment from the 386th Expeditionary Medical group, and on December 25, 2010, this group issued to the Veteran a LOD injury report, and directed her to seek follow up medical care from her civilian physician when she returned.  

In a letter dated in May 2013, the Veteran's employer at the Sheriff's Office where she worked, J.S., described the nature of the physical portion of the physical fitness tests law enforcement candidates have to undergo, and commented that a candidate must successfully pass all tests to be considered eligible for employment as a peace officer in the state of Iowa.  According to J.S., the Veteran began her career at the Sheriff's Office in April 2007, and after undergoing knee surgery in September 2009, she returned to full duty as a Deputy Sheriff following her physician's release from care and was under no restrictions at the time of her release.  According to J.S., he doubted "that any injury or complications to [the Veteran's] knee occurred while she was performing her duties as a Deputy Sheriff for Lee County, Iowa."  

The Veteran was afforded a VA examination in connection to her right knee disability in September 2012.  After reviewing the Veteran's claims file and treatment records, the VA examiner determined that the claimed right knee disability clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  In reaching this conclusion, the examiner noted that the Veteran had issues on and off throughout the time of the knee injury outside of service, and that there was no injury or untoward event during her time in service to cause structural damage.  The examiner also wrote "that [the Veteran] had symptoms while on active duty was a manifestation of the underlying condition and not a worsening or aggravation of that condition."  In the April 2014 addendum, another VA physician reviewed the Veteran's claims file and determined that the claimed right knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this conclusion, the VA examiner noted that review of the service treatment records and medical records, including all new records, LOD determinations, and statements, show that "while the [V]eteran had a temporary exacerbation of her right knee condition, there [was] no evidence it was permanently aggravated beyond its natural progression by military service" and "there [was] no evidence of injury or event to cause such worsening, normal use would not cause a permanent aggravation."  

During her hearing, the Veteran testified that her right knee gave out during her deployment, and specifically while she was walking across the base.  The Veteran attributed her injury to having to walk everywhere either in boots or fatigue wear.  According to the Veteran, there was nothing wrong with her right knee prior to her entrance into service.  She admitted to undergoing surgery on the right knee in 2009 prior to her deployment, and attributed this to an incident that occurred in 2006 during her period of active duty for training.  She stated that after being placed on a profile and taking over-the-counter medication, she returned back to duty.  She further stated that from 2006 to 2009 she was able to complete all the police academy requirements and she did not have any problems with her knee during this time.  According to the Veteran, the physical exercises required to fulfill the police academy training requirements included one mile plus runs, as well as push-ups, sit-ups and squats.  The Veteran asserted that following her September 2009 surgery, she was cleared for full duty by November 2009, and between 2009 (when she came back to work at the police department) and June 2010 (when she went on active duty) she did not experience any knee symptoms.  She testified that she passed the physical tests required to return to active duty.  See June 2016 Hearing Transcript, pp. 3-11.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that she injured her right knee in service, and has experienced ongoing pain and discomfort in the right knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to her assertions that she did not experience any symptoms or problems associated with her right knee and was fit for duty prior to her period of active service from June 2010 to February 2011.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

First, the Board finds that there is no clear and unmistakable evidence that the Veteran had a right knee disorder when accepted into service.  Second, even if the presumption of soundness did not apply in this case, the evidence is at least in equipoise that her right knee disorder did not exist at the time of acceptance into service.  

The Board has weighed VA examination report and medical opinion against the Veteran's competent and credible testimony and assertions; the October 2009 progress note issued by the Veteran's physician following her September 2009 procedure which indicated that the Veteran could return to full duty at her employment without any restrictions effective October 25, 2009; the examination report from March 2010, the April 2010 pre-deployment questionnaire that was negative for any health problems; the February 2013 letter issued by the Veteran's former Commander attesting to the fact that the Veteran was qualified and fit for duty prior to her deployment; and the May 2013 letter issued by the Veteran's employer.  The Board finds the evidence at least in equipoise as to whether the Veteran had a preexisting knee disorder.  It resolves such doubt in the Veteran's favor and finds that she had no preexisting knee disorder.  

In light of this determination, the service treatment records which demonstrate that this disability was identified and diagnosed by a healthcare provider in active service, and the medical evidence discussed above which reflects the Veteran's current diagnosed right knee disability, the Board finds that the Veteran's right knee disability was, in fact, incurred during her period of active service, and specifically during her deployment in Kuwait.  Accordingly, the Board concludes that service connection for the Veteran's right knee disability is warranted.  


ORDER

Entitlement to service connection for a right knee condition is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


